Citation Nr: 0915174	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-40 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include entitlement to death and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter




ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
February 1952.  He was awarded the Purple Heart Medal.  The 
Veteran died in August 2004.  The appellant is the Veteran's 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida in January 2005 in which service connection for the 
Veteran's cause of death and entitlement to DIC under 
38 U.S.C.A. § 1318 were denied. 

The appellant testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in August 2004; the cause of the 
Veteran's death is shown on the death certificate as end 
stage cardiomyopathy due to diabetes mellitus.

2.  At the time of the Veteran's death, service connection 
was in effect for anxiety reaction with headaches, evaluated 
as 70 percent disabling; residuals of frozen right foot with 
right lumbar sympathectomy, evaluated as 30 percent 
disabling; residuals of frozen left foot, evaluated as 20 
percent disabling; hemorrhoids, evaluated as noncompensable; 
and residuals of tonsillitis, evaluated as noncompensable.  
The combined evaluation was 80 percent from March 1997, and 
entitlement to a temporary total disability evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU) was awarded effective from March 1997.

3.  The medical evidence establishes that the service-
connected anxiety reaction with headaches contributed to the 
Veteran's death by heart failure.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the appellant.

I.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

At the time of the Veteran's death, service connection was in 
effect for anxiety reaction with headaches, evaluated as 70 
percent disabling; residuals of frozen right foot with right 
lumbar sympathectomy, evaluated as 30 percent disabling; 
residuals of frozen left foot, evaluated as 20 percent 
disabling; hemorrhoids, evaluated as noncompensable; and 
residuals of tonsillitis, evaluated as noncompensable.  The 
combined evaluation was 80 percent from March 1997, and 
entitlement to TDIU was awarded effective from March 1997.

The Veteran died on August [redacted], 2004, and the death 
certificate lists the cause of death as end stage 
cardiomyopathy due to diabetes mellitus. 

The Veteran was not service connected for a heart condition 
or diabetes mellitus at the time of death.  

In a February 2005 statement, the Veteran's treating 
physician opined that the Veteran's anxiety disorder and the 
medications required to treat it and the pain resulting from 
his peripheral neuropathy at least as likely as not 
contributed to his death.

In April 2007 a VA examiner reviewed the Veteran's records 
and opined that the medications prescribed for his service-
connected anxiety disorder and peripheral neuropathic pain 
did not contribute to his death.  The examiner did not answer 
the question as to whether it was as likely as not that the 
service connected anxiety disorder contributed to the 
Veteran's death.  

In September and November 2007, the Veteran's treating 
physician provided additional statements opining that the 
Veteran's post-traumatic stress disorder (PTSD) was a risk 
factor for cardiac abnormalities, including arrhythmias and 
myocardial infarction, and that his PTSD contributed to his 
death.  

In December 2007, the appellant and her daughter testified as 
to the intensity of the Veteran's anxiety and its attacks 
throughout their lives with the Veteran.  The witnesses 
testified that as time went on, the Veteran required an 
increase in his heart medicine, and then a pacemaker.  Upon 
questioning from the Veterans Law Judge, the appellant 
responded that diabetes mellitus was first diagnosed when the 
Veteran was about 50, and by 60, he was on insulin treatment.  
His heart condition was first diagnosed in 1997 or 1998.  
Treatment for anxiety began prior to that, in the early 90s.

Given the differing opinions and that the April 2007 VA 
examiner failed to address the etiological relationship, if 
any, between the Veteran's service-connected psychiatric 
disorder and the cause of his death, the Board, in November 
2008 requested an expert medical opinion.  

A March 2009 opinion was provided by a VA staff cardiologist, 
and was based on review of the Veteran's claims file.

The physician opined that the service-connected anxiety 
reaction with headaches caused or contributed to the 
Veteran's death.  The physician's rationale was that the 
medical evidence demonstrated that the Veteran suffered from 
significant PTSD-related anxiety and depression.  Some of the 
Veteran's chronic pain, the physician opined, was probably 
related to the cold injuries he suffered in Korea and likely 
contributed to the mental health issues as well.  The 
physician stated it would be hard to argue that his PTSD-
anxiety did not contribute to his depression.  Therefore, the 
physician opined, the Veteran's PTSD-anxiety contributed to 
his heart-failure death.  The physician stated he could not 
say how much it contributed, but that there was more than a 
50 percent probability that it contributed to at least some 
extent.  It was not likely that the medications prescribed 
for the Veteran's anxiety and pain contributed to his death.

The March 2009 opinion is based on a review of the record, to 
include the November 2007, September 2007, and February 2005 
private opinions, the April 2007 VA opinion, and the claims 
file, including the Veteran's service medical records.  It is 
therefore probative.  

There are no other findings or opinions establishing that the 
service-connected anxiety reaction with headaches did not 
cause or contribute to the Veteran's death.  

Service connection for the cause of the Veteran's death is 
therefore warranted.

Given that service connection for the cause of the Veteran 
death is warranted under 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312, analysis of whether entitlement to DIC under 
38 U.S.C.A. § 1318 may be granted is not necessary.




ORDER

Service connection for the cause of the Veteran's death is 
granted.





____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


